                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DMSION
                                    No. 4:18-CV-150-D


DIANNE SCOTT,                                 )
                                              )
                           Plaintiff,         )
                                              )
                v.                            )                     ORDER
                                              )
ANDREW M. SAUL,                               )
Commissioner of Social Security,              )
                                              )
                           Defendant.         )


        On February 14, 2020, Magistrate Judge Gates issued a Memorandum and Recommendation

("M&R") and recommended that this court deny plaintiff's motion for judgment on the pleadings

[D.E. 12], grant defendant's motion for judgment on the pleadings [D.E. 14], and affirm defendant's

final decision. See [D.E. 17].1 On February 28, 2020, plaintiff objected to the M&R [D.E. 18].

Defendant did not respond.

        "The Federal Magistrates Act requires a district court to make a de novo-determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th ,

Cir. 2005)(emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b)(1 ). Absent a timely

objection, "a district court need not conduct.a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 31 S (quotation omitted).


       1Under Federal Rule of Civil Procedure 25(d), the court substitutes Andrew M. Saul for
Nancy A. Berryhill as Commissioner of Social Security. See Fed. R. Civ. P. 2S(d).
       The court has reviewed the M&R, the record, and plaintiff's objections. AB for those

portions ofthe M&R to which plaintiff made no objection, the court is satisfied that there is no clear

error on the face of the record.

       The court has reviewed de novo the portions of the M&R to which plaintiff objected. The

scope ofjudicial review of a final decision concerning disability benefits under the Social Security

Act, 42 U.S.C. § 301 e t ~ is limited to determining whether substantial evidence supports the

Commissioner's factual findings and whether the Commissioner applied the correct legal standards.

See,~ 42 U.S.C. § 405(g); Shinaberry v. Saul, No. 18-2096, 2020 WL 908887, at *3 (4th Cir.

Feb. 26, 2020); Walls v. Barnhart, 296 F.3d 287,290 (4th Cir. 2002); Hays v. Sullivan, 907 F.2d

1453, 1456 (4th Cir. 1990). Substantial evidence is evidence a ''reasonable mind might accept as

adequate to support a conclusion." Richardson v. Perales, 402 U.S. 389, 401 (1971) (quotation

omitted); see Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019). It "consists of more than a mere

scintilla of evidence but may be less than a preponderance." Smith v. Chater, 99 F.3d 635, 638 (4th

Cir. 1996); seeBiestek, 139 S. Ct. at 1154; Shinaberry, 2020 WL908887, at*3. This court may not

reweigh the evidence or substitute its judgment for that ofthe Commissioner. See,~ Shinaberry,

2020 WL 908887, at *3; Hays, 907 F.2d at 1456.. Rather, in determining whether substantial

evidence supports the Commissioner's decision, the court examines whether the Commissioner

analyzed the relevant evidence and sufficiently explained his findings and rationale concerning the

evidence. See,~ Shinaberry, 2020 WL 908887, at *3; Sterling Smokeless Coal Co. v. Akers, 131-

F.3d 438, 439--40 (4th Cir. 1997).

       Plaintiff's objections restate the arguments made to Judge Gates concerning whether the

Administrative Law Judge ("ALJ'') properly assessed plaintiff's residual functional capacity, and

whether substantial evidence supports the ALJ's evaluation of the evidence. Compare [D.E. 13]

                                                  2
6-12, with [D.E. 18] 1-2. However, both Judge Gates and the ALJ applied the proper legal

standards. See M&R [D.E. 17] 4-26. Moreover, substantial evidence supports the ALJ's analysis.



       In sum, the court OVERRULES plaintiff's objections to the M&R [D.E. 18], ADOPTS the

conclusions in the M&R [D.E. 17], DENIES plaintiff's motion for judgment on the pleadings [D.E.

12], GRANTS defendant's motion for judgment on the pleadings [D.E. 14], AFFIRMS defendant's

final decision, and DISMISSES this action. The clerk shall close the case.

       SO ORDERED. This & day of March 2020.



                                                       JSC.DEVERill
                                                       United States District Judge




                                               3
